        Case 19-15780-amc              Doc 15 Filed 01/19/20 Entered 01/20/20 00:50:15                               Desc Imaged
                                            Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-15780-amc
Thomas G Case                                                                                              Chapter 7
Lisa M Case
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 17, 2020
                                      Form ID: 318                       Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2020.
db/jdb         +Thomas G Case,   Lisa M Case,    512 Anne Lane,    Fairless Hills, PA 19030-3802
14389510       +First Nataional Bank/Legacy,    Attn: Bankruptcy,    Po Box 5097,    Sioux Falls, SD 57117-5097
14389512       +First Savings Bank/Blaze,    Attn: Bankruptcy,    Po Box 5096,    Sioux Falls, SD 57117-5096

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: megan.harper@phila.gov Jan 18 2020 03:49:45       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg             E-mail/Text: RVSVCBICNOTICE1@state.pa.us Jan 18 2020 03:48:46
                 Pennsylvania Department of Revenue,     Bankruptcy Division,    P.O. Box 280946,
                 Harrisburg, PA 17128-0946
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Jan 18 2020 03:49:21        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
14389507       +EDI: CAPONEAUTO.COM Jan 18 2020 08:23:00       Capital One Auto Finance,    Attn: Bankruptcy,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
14392142       +EDI: AISACG.COM Jan 18 2020 08:23:00       Capital One Auto Finance, a division of,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
14389508       +EDI: CCS.COM Jan 18 2020 08:23:00      Credit Collection Services,     Attn: Bankruptcy,
                 725 Canton St,    Norwood, MA 02062-2679
14389509       +E-mail/Text: bknotice@ercbpo.com Jan 18 2020 03:49:06       ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
14389511       +EDI: AMINFOFP.COM Jan 18 2020 08:23:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
14389513        EDI: JEFFERSONCAP.COM Jan 18 2020 08:23:00       Jefferson Capital Systems, LLC,    Po Box 1999,
                 Saint Cloud, MN 56302
14389513        E-mail/Text: JCAP_BNC_Notices@jcap.com Jan 18 2020 03:49:14        Jefferson Capital Systems, LLC,
                 Po Box 1999,   Saint Cloud, MN 56302
14389514       +E-mail/Text: bncnotices@becket-lee.com Jan 18 2020 03:48:04        Kohls/Capital One,
                 Kohls Card Support/Bankruptcy,    Po Box 3120,    Milwaukee, WI 53201-3120
14389515       +E-mail/PDF: resurgentbknotifications@resurgent.com Jan 18 2020 03:52:26
                 LVNV Funding/Resurgent Capital,    Attn: Bankruptcy,    Po Box 10497,
                 Greenville, SC 29603-0497
14389516       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jan 18 2020 03:52:21
                 Merrick Bank/CardWorks,    Attn: Bankruptcy,    Po Box 9201,    Old Bethpage, NY 11804-9001
14389517        EDI: PRA.COM Jan 18 2020 08:23:00      Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
                                                                                               TOTAL: 14

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 16, 2020 at the address(es) listed below:
              BONNIE B. FINKEL    finkeltrustee@comcast.net, NJ69@ecfcbis.com;Finkeltrustee@comcast.net
              BRAD J. SADEK    on behalf of Debtor Thomas G Case brad@sadeklaw.com, bradsadek@gmail.com
              BRAD J. SADEK    on behalf of Joint Debtor Lisa M Case brad@sadeklaw.com, bradsadek@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 4
 Case 19-15780-amc                      Doc 15 Filed 01/19/20 Entered 01/20/20 00:50:15                        Desc Imaged
                                             Certificate of Notice Page 2 of 3
Information to identify the case:
Debtor 1              Thomas G Case                                               Social Security number or ITIN   xxx−xx−8921
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Lisa M Case                                                 Social Security number or ITIN   xxx−xx−2776
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Pennsylvania

Case number: 19−15780−amc



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Thomas G Case                                                 Lisa M Case


           1/16/20                                                        By the court: Ashely M. Chan
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
 Case 19-15780-amc           Doc 15 Filed 01/19/20 Entered 01/20/20 00:50:15               Desc Imaged
                                  Certificate of Notice Page 3 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
